DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a respective cutting edge” in Line 2.  It is unclear what the respective cutting edges references and whether it is part of the plurality of cutting edges.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loecher (DE 102008006262 A1) in view of Jansson (US Patent No. 6,702,528 B2) and Suchkov (SU 1016082 A) and Walter (GB 1389099 A).
(Claims 1, 5 and 10) Loecher discloses a cutting tool having including a tool holder body (2) having a shank portion and a head portion (Figs. 1-3).  An indexable cutting insert (4) is arranged in a cutting insert seat (3; Fig. 3).  The insert seat includes a first convex wall (6; Translation ¶ 0034), a second convex wall (7) and at least one bottom surface (5a), at which the cutting insert is arranged to abut.  The first and second convex walls are parts of separate pins (7; Translation ¶ 0034).  The separate walls (6, 7) have longitudinal axes that are perpendicular or substantially perpendicular to each other when seen in a side view (Figs. 1-3).  That is, the contact of the first wall (6) is parallel or substantially parallel to the bottom surface (5a) and the contact of the second pin wall (7) is non-parallel to the bottom surface (Figs. 1, 3, 5; Translation ¶¶ 0031-0032).  The cutting insert (4) has a plurality of cutting edges and a clearance surface (Figs. 1-4).  Each pin is stationarily mounted to the shank (indirectly via the pocket and head portion) (Figs. 1-3; Translation ¶ 0031).  It is noted here that the claim discloses pins mounted to the shank, but this must be an indirect connection as the disclosed invention has the pins in the head portion and not the shank.  The second pin (7) extends deeper into a head portion of the 
Jansson discloses pins (24, 124, 124A) made of a material, such as cemented carbide, having a higher hardness than the material of the tool holder body (Col. 1, Lines 48-51; Col. 2, Lines 58-60; Clms. 3, 18).  The first and second pins are arranged to present a line of contact in relation to the cutting insert (Col. 5, Lines 43-44).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the pins and holder body disclosed in Loecher with line contact and materials as disclosed in Jansson in order to provide a durable seating surface with stationary, well-defined line of contact in relation to the cutting insert.
Suchkov discloses a pin, non-parallel with the seat bottom surface, extending to a point below the cutting edge (Figs. 2, 3).  Thus, the pin protrudes from the bottom surface of the insert seat a distance that is smaller than the height of the cutting insert (Fig. 3).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the tool disclosed in Loecher with a second pin extending to a point below the cutting edge and that protrudes from the bottom surface of the insert seat a distance that is smaller than the height of 
Walter discloses a pin (7; Page 3, Lines 3-5), parallel with the seat bottom surface, extending to a point above the cutting edge or top surface of the cutting insert (Fig. 3).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the tool disclosed in Loecher with a first pin extending to a point above the cutting edge or top surface of the cutting insert as suggested by Walter in order to properly seat the insert and provide a wall to break chips or as a matter of design choice.  Because the second pin is below the cutting edge or top of the insert and the first pin extends above the cutting edge or top of the insert, the first pin extends above the top end of the second pin.
(Claims 2 and 8) The second pin (7) line of contact is non-perpendicular to the at least one bottom surface because the disclosure states that the contact surface of the pin matches the clearance surface angle, which in the disclosed case is 7 degrees (Figs. 1-3, 5; Translation ¶ 0032).
(Claim 3) The second pin (7) line of contact is not explicitly disclosed as being perpendicular to the at least one bottom surface, but the Loecher reference does disclose that the pin contact matches the clearance surface and a zero degrees clearance appears to be suggested (Figs. 1-3, 5; Translation ¶ 0032).  Nevertheless, clearance angles are result-effective variables because they impact heat generation, cutting edge life and cutting edge strength.  Therefore, at a time prior to filing it would have been obvious to provide a cutting insert with zero degree clearance in order to optimize the cutting edge strength as a function of operational parameters.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are 
(Claim 4) Each pin is stationarily mounted to the shank (indirectly via the pocket and head portion) (Figs. 1-3, 5; Translation ¶ 0034).  It is noted here that the claim discloses pins mounted to the shank, but this must be an indirect connection as the disclosed invention has the pins in the head portion and not the shank.
(Claim 6) A clamping screw (14) extends through the cutting insert, a center axis of said clamping screw extending parallel or substantially parallel to a center axis of the second pin (Translation ¶¶ 0032, 0034; Figs. 1-3, 5).
(Claims 7 and 9) Loecher discloses that the second pin is inclined relative to the clearance surface that would place it within the claimed range in the embodiment of the cylindrical pin embodiment (Translation ¶ 0032).  That is, at a tilt of 83 degrees and a cylindrical line of contact, the second pin and cavity therefore would be inclined relative to the bottom surface would be within the claimed ranges.
(Claim 11) A bisector bisects an active cutting corner of the cutting insert (Fig. 3).  The second pin (7) is located at an opposite side of the bisector relative to a major portion of the first pin (Translation ¶ 0032).
(Claim 13) The bottom surface is flat all around the second cavity (Figs. 1-5).
(Claim 14) The bottom surface is integral with the tool holder body (Figs. 1-5).
(Claim 16) The first pin has a cylindrical outer peripheral surface (Loecher Translation ¶ 0034; Walter Fig. 3).
(Claim 17) The top end of the second pin is positioned below a respective cutting edge (Loecher Figs. 1-5).  That is, the insert in Loecher is indexable so the second pin is directly below an adjacent cutting edge.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Loecher (DE 102008006262 A1) in view of Jansson (US Patent No. 6,702,528 B2) and Suchkov (SU 1016082 A) and Walter (GB 1389099 A) further in view of Amstibovitsky (US Pub. No. 2013/0220089 A1).
Loecher does not explicitly disclose a coolant conduit and at least one coolant channel in flow communication with the coolant conduit.
Amstibovitsky discloses a cutting tool (10) having a coolant conduit and at least one coolant channel in flow communication with the coolant conduit (Figs. 1-5).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool disclosed in Loecher with a coolant conduit and at least one coolant channel in flow communication with the coolant conduit as taught by Amstibovitsky in order to provide coolant to the cutting area.
Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.  Applicant argues that the positioning of the second pin below the cutting edge would decrease the holding capability of the insert and render the tool inoperable.  Examiner disagrees.
There is no teaching or suggestion in Loecher that the pin being at a point lower point than the cutting edge would hinder the holding capability of the insert.  The prior art teaches such an arrangement and there is no teaching or suggestion to the contrary.  Thus, the modification of the Loecher reference would not render the tool inoperable.

                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722